Plaintiff in error, Jess Tomerlin, was convicted at the January, 1912, term of the county court of Oklahoma county, on a charge of operating a roulette wheel, and his punishment fixed at a fine of one thousand dollars and imprisonment in the county jail for a period of four months. This is a companion case to the Cecil *Page 717 
Proctor case decided at the present term of court. For the reasons given in that case the judgment in this case is reversed and the cause remanded with direction to the trial court to grant a new trial and require the county attorney to file a proper information and proceed according to law.